September 11, 1975


The Honorable Fred Head                            Opinion No. H-688
Chairman, House Committee
on Higher Education                                Re:   Whether a legislator may
House of Representatives                           serve on the Texas State Teachers
Austin, Texas 78711                                Association Legislative Committee.

Dear Representative   Head:

            You have asked whether a member of the Legislature may serve on the
legislative committee of the Texas State Teachers Association (TSTA).    Your
inquiry does not reachand we do not consider, any question as to this private
organization’s own eligibility requirements to serve on its Legislative Committee.

          The Constitution of the TSTA indicates:

                 [t] he functions of the Legislative Committee shall
                 be to represent TSTA in all matters where state and
                 federal legislation is involved.
                 TSTA Constitution, art. 12, 0 2.

           Standards of conduct for state officers and employees are established
by article 6252-9b, V. T. C. S. Sections 1 and 8 of that statute provide:

                  Section 1. It is the policy of the State of Texas that no state
                  officer or state employer shall have any interest, financial
                  or otherwise, direct or indirect, or engage in any business
                  transaction or professional activity or incur any obligation
                  of any nature which is in substantial conflict with the proper
                  discharge of his duties in the public interest.  To implement
                  this policy and to strengthen the faith and confidence of the
                  people of Texas in their state government, there are.proiided
                  standards of conduct and disclosure requirements to be ob-
                  served by persons owing a responsibility to the people of
                  Texas and the government of the State of Texas in the per-
                  formance of their official duties. It is the intent of the legis-
                  lature that this Act shall serve not only as a guide for official
                  conduct of these covered parsons but also as a basis for disci-
                  pline of those who refuse to abide by its terms.




                                    p. 2994
  ,




The Honorable Fred Head - Page 2           (H-688)



                   .   .   .

                        Sec. 8. (a) No state officer, or state employee should
                   accept or solicit any gift, favor, or service that might
                   reasonably tend to influence himsin the discharge of his
                   official duties or that he knows or should know is being
                   offered him with the intent to influence bin official con-
                   duct.

                       (b) No state officer or state employee should accept
                   employment or engage in any business or professional
                   activitity which he might reasonably expect would require
                   or induce him to disclose confidential information acquired
                   by reason of his official position.

                       (c) No state officer or rtate employee should accept
                   other employment or compensation which could reasonably
                   be expected to impair his independence of judgment in the
                   performance of his official duties.

                       (d) No state officer or state employee should make per-
                   sonal investments which could reasonably be ,expected to
                   create a substantial conflict between his private interest and
                   the public interest.

                        (e) No state officer or state employee should intentionally
                   or knowingly solicit, accept, or agree to accept any benefit
                   for having expercieed his official powers or performed his
                   official duties in favor of another.

           If the role of the legislator-member     of a private organization’s legis-
lative committee involved actual representation of the private group’s interest
such activity would plainly be improper.      If on the other hand the committee mem-
ber’s function did not involve actual lobbying, it ir possible that mch a role would
be permissible.    You posed alternate situations in which the legialator would or
would not have a vote on the TSTA committee.         We do not believe that distinction
is relevant.   Rather,the member would have to examine his relationship with the
private organization’s committee in light of article 6252-9b to determine if it is
consistent with the standards outlined there.      The determination is largely one of
fact and is’ultimately subject to the considdratioil of the booupe df the ,LegisJature of
which the individual is a merjber.      Texas Constitution art.. 3,. s 1 l;, Attorney.Gentral
Opinion H-614(19753; Ex parte Youngblood, 251. S.W. 509, SlO(Tcx. Crim. App. 1923).

                                     SUMMARY

                                 A legislator’s  service on the legislative
                           committee of a private group must be examined
                           in light of article 6252-9b, V. T. C. S. The
                           Senate or House of Representatives will be
                           the ultimate judge of whether the legislator’e
                                  p. 2995
 The Honorable Fred Head - Page 3    (H-688)



                  conduct woe consistent with the ethical standards
                  imposed by that statute.




                                     Attorney General of Texan



*PROVED:
                      /




  Opinion Committee

  jad:




                                  p. 2996